Name: Commission Regulation (EEC) No 3827/90 of 19 December 1990 on transitional arrangements for the description of certain quality wines produced in specified areas
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 No L 366/5929 . 12 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3827/90 of 19 December 1990 on transitional arrangements for the description of certain quality wines produced in specified areas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 ( 1 ) thereof, Whereas under the Act of Accession of Spain and Portugal the specific provisions for quality wines produced in specified areas laid down by Council Regu ­ lation (EEC) No 823/87 ('), as amended by Regulation (EEC) No 2043/89 (2), and the general rules on description and presentation of these wines laid down by Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EEC) No 3886/89 (4), apply in Portugal from the beginning of the second stage of accession ; Whereas to prevent disruption of well established commercial arrangements prior to adjustment of the Community rules on specified area descriptions and on the use of brand names containing words identical to these geographical descriptions the use of recognized brand names for wines and grape musts that contain words identical to the names of areas specified by Portugal before 1 January 1991 should be permitted in the meantime ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 40 (2) of Regulation (EEC) No 2392/89 notwith ­ standing, holders of recognized registered brand names for a wine or grape must that contain words identical to the name of an area specified by Portugal for desig ­ nation of a quality wine psr before 1 January 1991 may continue to use them if they are identical to the proper name of the holder of the brand name. Article 2 This Regulation shall enter into force on 1 January 1991 . It shall be applicable until 31 March 1991 . This Regulation shall be binding in its entirety and applicable in all Member States. Done at Brussels, 19 December 1990 For the Commission Ray MAC SHARRY Member ofthe Commission C) OJ No L 84, 27 . 3 . 1987 , p. 59. O OJ No L 202, 14. 7 . 1989, p. 1 . (*) OJ No L 232, 9 . 8 . 1989, p. 13. O OJ No L 378 , 27. 12 . 1989, p. 12